Citation Nr: 0918445	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  02-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include secondary to a service-connected right knee 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1967 and from January 1991 to July 1991.  He served 
in Southwest Asia from February 15, 1991 to June 13, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part declined to reopen a 
claim of service connection for a left knee disorder.  In 
January 2003, the Board reopened the claim.  In May 2003 and 
again in October 2006, the Board remanded the case for 
development. 

In September and November 1999, the Veteran claimed that a 
disability rating reduction for a service-connected right 
knee rating was improper.  This issue is referred for to the 
RO for appropriate action. 


FINDING OF FACT

There is no competent medical evidence showing that the 
Veteran's left knee disorder is related to service or to his 
service-connected right knee disorder or that it was 
manifested within one year of service discharge.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been caused or 
aggravated by active service, nor was it caused or aggravated 
by a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, content-complying notices were sent to the 
Veteran and his representative in April 2001, November 2006, 
March 2007, and in August 2008.  A supplemental statement of 
the case (SSOC) was issued in March 2009.  Issuance of an 
SSOC is considered to be proper subsequent process.  Thus, 
adequate notice has been provided and any timing error has 
been remedied.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has obtained all pertinent evidence.  In March 2009, the 
claimant reported that records dated in 1991 that are 
pertinent to a right knee injury should be obtained.  The 
claims files reflect, however, that the records to which the 
claimant refers are associated with the claims files and have 
been considered.  The record does not otherwise indicate any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board further notes there was an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The Veteran's DD Form 214 reflects that he served as a supply 
clerk in the Army during his first period of active service 
and he served as a cook during his second period of active 
service.  

The Veteran's service treatment records reflect no left knee 
complaint.  He underwent a release from active duty (REFRAD) 
examination on May 23, 1991, and no relevant complaint was 
noted.  However, the claimed knee trauma occurred after the 
date of the REFRAD examination.  A service treatment record 
dated May 27, 1991, reflects that one day earlier the Veteran 
jumped from a platform and experienced right knee pains.  The 
assessment was ligament strain by history.  The Veteran made 
no left knee complaint. 

On June 19, 1991, the Veteran returned to the clinic with 
additional right knee pains.  The diagnosis was right knee 
strain.  There was no left knee complaint.  

The Veteran filed a claim for benefits in December 1991, 
claiming a right leg disorder.  He did not mention a left leg 
or left knee disorder.  An August 1992 VA medical certificate 
reflects continued right knee pains, but no left knee 
complaint was mentioned.  In November 1992, he reported right 
leg injury and pain, but made no mention of the left leg.  

In April 1993, the Veteran underwent VA examinations.  An 
April 1993 VA general medical examination report notes a 
history of knee trauma during active service, but does not 
mention which knee.  An April 1993 VA orthopedic compensation 
examination report reflects complaints of right knee pains 
since an injury during active service, but does not mention 
the left knee.  An April 1993 VA mental disorders examination 
report also mentions a right knee injury during active 
service, but does not mention the left knee.  

In contrast to the above findings, an April 1993 VA 
neurological compensation examination report mentions severe 
low back pains and pains in the left lower extremity.  The 
only diagnosis offered was low back syndrome. 

In March 1996, the Board granted service connection for right 
knee disability.  In April 1996, the Veteran claimed service 
connection for the left knee as secondary to the right knee.  
He reported that he compensated for right knee pain by 
shifting weight to the left leg.  In August 1996, the RO 
found the claim not well grounded.  

An October 1996 VA orthopedic compensation examination report 
notes bilateral genu varus (bent inward) deformity.  A 
November 1997 VA orthopedic examination report contains a 
diagnosis of mild left knee degenerative joint disease by X-
rays.  The right knee was reportedly normal.  

In February 1998, the Veteran reported that he put weight on 
the left leg because of back and right hip pains.  

In September 1999, the Veteran again requested service 
connection for the left knee.  In November 1999, he claimed 
that he injured both knees in an accident Saudi Arabia.

In February 2001, M. Ramos, M.D., reported having examined 
the Veteran and that during examination the Veteran reported 
a slip and fall accident in Saudi Arabia that injured both 
knees.  The doctor concluded that both knees had been injured 
to some extent during active service.  

In April 2001, a VA compensation examiner noted that a VA 
magnetic resonance imaging (MRI) report dated in July 2000 
showed left knee degenerative joint disease, torn medial 
meniscus, and joint effusion.  

In April 2003, a VA orthopedic examiner reviewed the 
pertinent medical history, examined the Veteran, and then 
dissociated the left knee disorder from active military 
service.  The examiner did not address secondary service 
connection for the left knee due to the right knee, however.  

In October 2003, the Veteran claimed that he injured both 
knees during one fall in active service, but then claimed 
that the left knee disorder was due to the right knee.  In 
November 2005, the Veteran reiterated that he injured both 
knees during active service.  

In October 2006, the Board remanded the case for an 
examination and medical opinion.  

A May 2007 MRI showed a torn left knee posterior horn of the 
medial meniscus, degenerative joint disease, and small joint 
and bursal effusion.  

In February 2009, a VA examiner reviewed the pertinent 
medical history and examined the Veteran.  The examiner 
offered a diagnosis of left knee medial meniscus tear and 
dissociated it from the right knee disability.  The examiner 
explained that a right knee meniscus tear could not induce or 
aggravate a left knee meniscus tear.  In addition, the 
examiner found that limping due to the right knee would not 
aggravate the left knee condition.  

The Board finds the above-mentioned medical opinions 
persuasive, as they are based on accurate facts and are 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  While the private February 2001 medical opinion 
suggest a left knee injury during active service and the 
Veteran himself has reported the in-service left knee injury, 
no medical professional has related that injury to the 
current left knee disability, which was not shown for several 
years thereafter.

Notwithstanding the Veteran's assertion of a link between an 
in-service event and the current left knee disability, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address and the medical experts 
have not found the left knee disability to be related in any 
way to active service or to the service-connected right knee.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for a left 
knee disorder, to include as secondary to a service-connected 
right knee disorder, is therefore denied.  




ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disorder, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


